DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 9/16/2021. Accordingly, Claims 11-18, 26-31 are currently pending in the application and 1-10, 19-24 withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 31 recites the limitation “wherein the CSI process is scheduled in advance of the traffic window for the next instance of the periodic traffic of the first type irrespective of any aperiodic traffic of the second type between the UE and the TRP apparatus”. However such limitations are not seemed to be disclosed in the Specification. The only recitation of aperiodic is seen in [0042] of the specification. Furthermore, Figure 8 as recited by the Applicant (remarks page 11) illustrates periodic traffic. Examiner suggests clarifying such subject matter and/or specifically pointing out such subject matter in the Specification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11, 26, 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2020/0259528), in view of Ghanbarinejad et al. (US 2018/0124725).
Regarding claim 11, 26, Zhang discloses a method of operating a user equipment (UE) of a Coordinated Multipoint (CoMP) network (a method for CoMP transmission to a wireless communication device…entailing performing the determined transmission on the CSI radio resource before performing the scheduled user data transmission on the user data radio resources and a wireless communication device herein refers to any device capable of communicating wirelessly with a transmission point such as UE, [0020]-[0024] and [0047] and [0057]-[0060] and [0110] and figure 3a and figure 1 and [0085] and [0119]), comprising:
performing a Channel State Information (CSI) process in advance of a traffic window for a next instance of periodic traffic that is scheduled (instructions for scheduling a user data transmission to the wireless communication device on user data radio resources and transmissions on the user data radio resources at other times (i.e., 2T, 4T, 6T, 8T) with period 2T and user data CoMP Coordination seen in Figure 3a (correlating to periodic traffic), [0020]-[0021] and  [0059]-[0060] and figure 3a and [0028] and [0109]) between the UE and a transmission reception point (TRP) apparatus, the CSI process being scheduled in accordance with a determined periodicity of the periodic traffic (performing the determined transmission on the CSI radio resource before performing the scheduled user data transmission on the user data radio resources and the TP advances the transmission on CSI radio resources, relative to the scheduled user data transmissions and CoMP coordination period is referred to as being a “period” in the sense that it is a periodic interval of time, [0020]-[0024] and [0110]-[0111] and [0057]-[0060] and figure 3a and [0047]).
	Zhang however fails to disclose periodic traffic of a first type and the periodic traffic of the first type being separate from aperiodic traffic of a second type between the UE and the TRP apparatus. However in a similar field of endeavor, Ghanbarinejad discloses periodic traffic of a first type and the periodic traffic of the first type being separate from aperiodic traffic of a second type between the UE and the TRP apparatus (communication between a TRP and a UE is called a reduced-layer communication during an RLCI and the TRP configures the RLCIs periodically or semi-persistently and periodic RLCIs may be scheduled by a TRP, but additional aperiodic RLCIs may be triggered (correlating to periodic traffic of a first type and aperiodic traffic of a second type), [0032] and [0036] and [0039]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having scheduled periodic communications/RLCIs (correlating to first type) 

Regarding claim 31, Zhang discloses wherein the CSI process is scheduled in advance of the traffic window for the next instance of the periodic traffic of the first type irrespective of any aperiodic traffic of the second type between the UE and the TRP apparatus (performing the determined transmission on the CSI radio resource before performing the scheduled user data transmission on the user data radio resources and transmissions on the user data radio resources at other times (i.e., 2T, 4T, 6T, 8T) with period 2T and user data CoMP Coordination seen in Figure 3a (correlating to periodic traffic irrespective of any aperiodic traffic), [0020]-[0024] and [0057]-[0060] and figure 3a). 


Claim 12, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Ghanbarinejad, in further view of Cheng et al. (US 2019/0313399).

However in a similar field of endeavor, Cheng discloses the CSI process is scheduled in accordance with a semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process in association with multiple instances of the periodic traffic of the first type (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang and Ghanbarinejad in order to improve such method and reduce overhead with respects to CSI scheduling.  	


Claim 13, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Ghanbarinejad, in further view of Fong et al. (US 2013/0039203).	
Regarding claim 13, 28, Zhang and Ghanbarinejad fails to disclose performing a supplemental CSI process. However in a similar field of endeavor, Fong discloses performing a supplemental CSI process during the traffic window of the next instance of the periodic traffic of the first type (a UE can be configured by the network, to use and report either the normal CSI-RS, the supplemental CSI-RS  or a combination of normal and supplemental CSI-RS for CSI estimation and the supplemental CSI-RS transmission may be stopped to allow more user data transmission and the network may configure more supplemental CSI-RS transmission to allow more accurate CSI estimation, [0142]  and [0136] and figure 18 and [0134]-[0142]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE to use and report supplemental CSI-RS for channel estimation as disclosed by Fong into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang and Ghanbarinejad in order to improve the method and provide a more accurate CSI estimation and to account for changing channel conditions. 
Claim 14, 15, 16, 17, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Ghanbarinejad , in view of Fong, in further view of Cheng et al. (US 2019/0313399), in further view of Moulsley et al. (US 2014/0105164).

Regarding claim 14, 29, Zhang, Ghanbarinejad, and Fong fails to disclose a semi-persistent scheduling (SPS) protocol. However in a similar field of endeavor, Cheng discloses the CSI process and the supplemental CSI process are scheduled in accordance with an semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process and the supplemental CSI process in association with multiple instances of the periodic traffic of the first type (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang, Ghanbarinejad, and Fong in order to improve such method and reduce overhead with respects to CSI scheduling.  	
	
Zhang, Ghanbarinejad, Fong, and Cheng however fails to disclose an enhanced semi-persistent scheduling (eSPS) protocol. However in a similar field of endeavor, Moulsley discloses of an enhanced semi-persistent scheduling (eSPS) protocol (“scheduling” may refer to semi-persistent scheduling, SPS (or an enhanced version thereof), but not necessarily limited to SPS. Reference in this specification to SPS include enhanced semi-persistent scheduling with greater operational flexibility and overhead due to scheduling information can be greatly reduced with SPS, [0100] and [0057] and [0216]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using an enhanced semi-persistent scheduling (eSPS) protocol as disclosed by Moulsley into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions comprising SPS as disclosed by 

 Regarding claim 15, 16, 17, 30, Zhang and Ghanbarinejad fails to disclose CSI process and the supplemental CSI process are scheduled in a set of resources of each of a plurality of periodic traffic cycles. Zhang however discloses CSI radio resources and the radio resources may for instance comprise time-frequency resources defined at any granularity or resolution of time and frequency ([0083] and abstract). Fong discloses the CSI process and the supplemental CSI process are scheduled in a set of resources of each of a plurality of periodic traffic cycles (a UE can be configured by the network, to use and report either the normal CSI-RS, the supplemental CSI-RS  or a combination of normal and supplemental CSI-RS for CSI estimation and the normal CSI-RS and supplemental CSI-RS may be transmitted on different RBs (correlating to the set of resources include resource blocks in different slots) or the same RBs (correlating to the set of resources is the same), [0142] and [0136]-[0137] and figure 18 and [0134]-[0142] and [0069] and [0081]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of configuring a UE with normal CSI-RS and supplemental CSI-RS  for channel estimation in which normal CSI-RS and supplemental CSI-RS may be transmitted on different RBs or the same RBs as disclosed by Fong into the method of determining a 
Zhang, Ghanbarinejad, and Fong fails to disclose a semi-persistent scheduling (SPS) protocol. However in a similar field of endeavor, Cheng discloses the CSI process and the supplemental CSI process are scheduled in accordance with an semi-persistent scheduling (SPS) protocol to reduce or eliminate overhead associated with repeated executions of the CSI process and the supplemental CSI process in association with multiple instances of the periodic traffic (Semi-Persistent (SP) CSI reporting mechanism help save overhead of control channels by doing minimum DL assignment and UL grant ([0041]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using a semi-persistent CSI reporting mechanism for scheduling CSI to help save overhead as disclosed by Cheng into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions as disclosed by Zhang, Ghanbarinejad, and Fong in order to improve such method and reduce overhead with respects to CSI scheduling.  	
	
However in a similar field of endeavor, Moulsley discloses of an enhanced semi-persistent scheduling (eSPS) protocol (“scheduling” may refer to semi-persistent scheduling, SPS (or an enhanced version thereof), but not necessarily limited to SPS. Reference in this specification to SPS include enhanced semi-persistent scheduling with greater operational flexibility and overhead due to scheduling information can be greatly reduced with SPS, [0100] and [0057] and [0216]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using an enhanced semi-persistent scheduling (eSPS) protocol as disclosed by Moulsley into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions comprising SPS as disclosed by Zhang, Ghanbarinejad , Fong, and Cheng in order to improve such method and provide a flexible means of scheduling CSI and supplemental CSI, such as via SPS or enhanced SPS to reduce overhead. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Ghanbarinejad, in view of Fong, in view of Cheng, in view of Moulsley, in further view of Nammi (US 2015/0003553).
Regarding claim 18, Zhang, Ghanbarinejad¸ Fong, Cheng, and Moulsley fails to disclose the resource blocks include at least one downlink resource block followed by at least one uplink resource block. However in a similar field of endeavor, Nammi discloses each of the CSI process and the supplemental CSI process in each of the plurality of periodic traffic cycles, the resource blocks include at least one downlink resource block followed by at least one uplink resource block (base station transmit transport data blocks to wireless terminal over a downlink and the wireless terminal provide channel state information for the downlink as feedback that is transmitted over an uplink to the base station, [0040]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of using downlink resource blocks followed by uplink resource blocks in relationship to CSI processes and feedback as disclosed by Nammi into the method of determining a transmission to perform on CSI radio resources when performing the scheduled user data transmissions comprising CSI feedback as disclosed by Zhang, Ghanbarinejad, Fong, Cheng, and Moulsley in order to properly and correctly implement CSI feedback by a terminal on the proper resources.

Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 11-18, 26-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Examiner’s Note
1.	Examiner suggests incorporating the subject matter seen in dependent claim 13 in addition to the subject seen in [0062] of Applicant’s Specification regarding “if the traffic window is longer than a threshold duration, the supplemental CSI process be required” into the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loehr et al. (US 2019/0313375) disclosing UEs are transmitting periodic and aperiodic data via the Uu interface to the eNB ([0244])
Chatterjee et al. (US 2019/0274032) disclosing signaling various trigger for aperiodic and periodic transmission/reception ([0024]).
Vangala et al. (US 2016/0262178) disclosing application traffic with the UE may have been operating by a first grant schedule (which may be periodic) according to SPS or …determine the new grant schedule (which may be aperiodic) ([0073]).
Wei et al. (US 2017/0164226) disclosing different parameters for periodic and aperiodic CSI reporting ([0006]-[0007])



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473